DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings or lack thereof are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “magnetic tape cartridge of a single reel type, wherein the magnetic tape includes a non-magnetic support and a magnetic layer containing a ferromagnetic powder, and has a tape thickness of 5.3 µm or less” (as set forth in claim 1), “wherein the magnetic tape includes a non-magnetic layer containing a non-magnetic powder between the non-magnetic support and the magnetic layer” (as set forth in claims 3 and 13), and “wherein the magnetic tape includes a back coating layer containing a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side thereof provided with the magnetic layer” (as set forth in claims 4 and 14) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities:

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested:  “SINGLE REEL MAGNETIC TAPE CARTRIDGE WITH PREDEFINED TAPE WIDTH DIFFERENCE AND SERVO BAND INTERVAL DIFFERENCE”.
In line 12 of claim 1, “the date” should be changed to “a date” in order to provide a proper antecedent.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, and 13-20 of copending Application No. 16/825,360 in view of Bui et al. (US 9,997,184). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims similarly encompasses the claims of application 16/825,534 and/or obvious variant of one another with slight optimization of ranges with regard to the servo band difference.  ‘360 fails to disclose the tape width difference as claimed.  
‘360 discloses the tape thickness as claimed and Bui discloses a magnetic tape cartridge comprising servo bands and servo band interval (Fig. 3-4 and 9), wherein parameters of the servo bands, servo band patterns such as height, width, pattern, and dimensions, and data bands can be modified as desired in order to obtain suitable track-following performance or minimize position error signal (Table 1, col. 7, line 60 – col. 10, line 54, col. 16, lines 24-67, col. 18, line 53-col. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,679,659 in view of Bui et al. (US 9,997,184).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims similarly encompasses the claims of U.S. Patent No. 10,679,659 and/or obvious variant of one another with slight optimization of ranges with regard to the tape width difference.  ‘360 fails to disclose the servo band difference as claimed.  
Bui discloses a magnetic tape cartridge comprising servo bands and servo band interval (Fig. 3-4 and 9), wherein parameters of the servo bands, servo band patterns such as height, pattern, and dimensions, and data bands can be modified as desired in order to obtain suitable track-following performance or minimize position error signal (Table 1, col. 7, line 60 – col. 10, line 54, col. 16, lines 24-67, col. 18, line 53-col. 20, line 5). Thus, the overall dimension and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2017/0372744) in view of Bui et al. (US 9,997,184).
Regarding claims 1 and 11, Ozawa discloses a magnetic tape device comprising a head and a magnetic tape cartridge of a single reel type in which a magnetic tape is round around a reel ([0009] and [0028]), wherein the magnetic tape includes a non-magnetic support [0103] and a magnetic layer containing a ferromagnetic powder ([0054] and [0065]), and has a tape thickness of 5.5 µm or less [0111].  Ozawa further disclose the magnetic layer includes a plurality of servo bands and its servo band interval (Fig. 1-2), however, fails to explicitly disclose the claimed difference of the tape width, Winner – Wouter, and difference servo band interval, Ginner-Gouter, as presently claimed.  

A person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	A person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the difference of servo band interval since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed dimension is critical and has unexpected results.  In the present invention, one would 
	Regarding claims 2 and 12, given that Ozawa in view of Bui discloses the MRM and its tape thickness tape width differenceas claimed, which effects the tape width deformation rate, it would have been obvious to one of ordinary skill in the art to modify Ozawa in view of Bui to optimize the tape width deformation rate in the environment as claimed, since Ozawa discloses that this will improve handling properties [0111].
	Regarding claims 3 and 13, Ozawa discloses a non-magnetic layer as claimed [0098].
	Regarding claims 4 and 14, Ozawa discloses a back coating layer as claimed [0102].
	Regarding claims 5-7 and 15-17, Ozawa discloses the material of the non-magnetic support as claimed [0104].
	 Regarding claims 8-9 and 18-19, Ozawa discloses the ferromagnetic powder as claimed [0067].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2017/0372744) in view of Bui et al. (US 9,997,184) as applied to claim 1, and further in view of Terakawa et al. (US 2015/0111066).
Ozawa discloses a magnetic layer comprising ferromagnetic powders, however, fails to disclose that the ferromagnetic powder are ɛ-iron oxide powder.
Terakawa discloses a magnetic recording medium including a magnetic layer containing magnetic ɛ-iron oxide powder (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozawa’s ferromagnetic powder to be of ɛ-iron oxide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785